Judith Rogers, Judge, dissenting. Because I cannot agree with the majority that the trial court abused its discretion in admitting the blood test report into evidence, I dissent. In 1985, the General Assembly amended Ark. Stat. Ann. Section 34-705.2 to provide that a written report of the blood test results by a duly qualified expert performing the tests, certified by an affidavit duly subscribed and sworn to by him before a notary public, may be produced in paternity actions without calling the expert as a witness; and, if either party desires to question the expert, the party shall have him subpoenaed within a reasonable time before trial. See Ark. Stat. Ann. Section 34-705.2 (Supp. 1985). Arkansas Statutes Annotated Section 34-705.2 (Supp. 1985) is now codified at Ark. Code Ann. Section 9-10-108(c)(2) (1987).1 In amending Ark. Stat. Ann. Section 34-705.2 in 1985, the General Assembly made it much easier to admit these reports into evidence and placed the burden of producing the expert upon the party wishing to question him. Here, appellant made no attempt to produce the expert certifying the report for examination. In the majority opinion, it is stated that strict adherence to the statutory foundational prerequisites is required in these cases. I do not agree that such strict adherence was the intent of the legislature. In construing a statute, it is this Court’s duty to ascertain and give effect to the intent of the legislature. Williams v. City of Pine Bluff, 284 Ark. 551, 554, 683 S.W.2d 923 (1985); Thompson v. Younts, 282 Ark. 524, 527, 669 S.W.2d 471 (1984). Every effort must be made to give effect to the legislative purpose in enacting the statute, and strict and literal meaning of any section of the statute ought not to prevail where it is opposed to the intention of the General Assembly. Garrett v. Cline, 257 Ark. 829, 831, 520 S.W.2d 281 (1975). Accord Henderson v. Russell, 267 Ark. 140, 143, 589 S.W.2d 565 (1979). Further, statutes are to be construed with reference to the public policy which they are designed to accomplish. Sanyo Mfg. Corp. v. Stiles, 17 Ark. App. 20, 23, 702 S.W.2d 421 (1986); Feagin v. Everett, 9 Ark. App. 59, 66, 652 S.W.2d 839 (1983). It is true that there is very little information about the qualifications of Randall Smith. From the report, we only know that Smith purports to have a Ph.D. and that he was serving as “Laboratory Director” on the 8th day of September, 1983, when he signed the report. From Joe Cambiano’s testimony, we also know that this report resulted from the court’s order that blood tests be performed. The circuit judge was satisfied that Smith met the qualifications of an “expert” within the meaning of Ark. Code Ann. Section 9-10-108(c)(2) (1987). Whether a witness may give expert testimony rests largely within the sound discretion of the trial court and will not be reversed unless an abuse of discretion is found. Carter v. St. Vincent Infirmary, 15 Ark. App. 169, 171, 690 S.W.2d 741 (1985); Whaley v. State, 11 Ark. App. 248, 253, 669 S.W.2d 502 (1984). The determination of the qualifications of a witness with respect to knowledge or special experience concerning the matters about which he testifies rests largely in the discretion of the'trial court, and such determination will not be disturbed by an appellate court, except in extreme cases where it is manifest that the trial court has fallen into error or abused its discretion. Arkansas-Louisiana Gas Co. v. Maxey, 245 Ark. 15, 19, 430 S.W.2d 866 (1968). This is true even though the appellate court might have decided the question differently if it had been presented to it in the first instance. Firemen’s Ins. Co. v. Little, 189 Ark. 640, 648, 74 S.W.2d 111 (1934). In Dildine v. Clark Equip. Co., 282 Ark. 130, 135-36, 666 S.W.2d 692 (1984), the Arkansas Supreme Court said: Obviously no firm rule can be derived which would serve uniformly as a means of measuring the qualifications of an expert, but the tone of our cases suggests that too rigid a standard should be avoided and if some reasonable basis exists from which it can be said the witness has knowledge of the subject beyond that of persons of ordinary knowledge, his evidence is admissible. Roark Transportation v. Sneed, supra; Blanton v. Mo. Pac. Rd. Co., 182 Ark. 543, 31 S.W.2d 947 (1930). In Firemen’s Insurance Co. v. Little, 189 Ark. 640, 74 S.W.2d 111 (1934) we approved the following language: A skilled witness is one possessing, in regard to a particular subject or department of human activity knowledge and experience which are not acquired by ordinary persons. Where he testifies as to facts, he must be shown to have adequate knowledge of the matters of which he speaks, and where he states an inference he must have the ability, skill, and experience, not only to observe accurately, but to draw the correct conclusion from what he observes. Such a witness may be qualified by professional, scientific, or technical training, or by practical experience in some field of activity conferring on him special knowledge not shared by mankind in general, the rule in this respect being that one who had been engaged for a reasonable time in a particular profession, trade, or calling, will be assumed to have the ordinary knowledge common to persons so engaged. In Scott v. Jansson, 257 Ark. 410, 413, 516 S.W.2d 589 (1974), the Arkansas Supreme Court held that the trial court did not abuse its discretion in admitting the testimony of a police officer to express an opinion as to whether an automobile’s brakes had worked properly. The court stated: [T]he trial court did not abuse its discretion in ruling that Officer Robertson, an experienced highway patrolman, was qualified to express an opinion even though he was not, in the language of counsel, “a brake expert.” If counsel doubted the officer’s familiarity with the effect of defective brakes upon skid marks, a request should have been made that he be put on voir dire to show his incompetency to testify. Brown v. State, 24 Ark. 620 (1897); McKelvey on Evidence, Section 187 (5th ed., 1944). Absent such a request reversible error is not shown, for upon a retrial it might turn out that the officer was fully qualified to testify as he did. I am also not convinced that appellant properly preserved an objection to the introduction of the report on the specific ground that it does not show whether Smith actually performed the tests. A timely objection must be made at trial to preserve an alleged error for review, and the only specific objection available on appeal is the specific objection made in the trial court. Whaley, 11 Ark. App. at 253.1 do not believe that the objections by counsel for appellant, set forth in the majority opinion, are sufficiently specific to preserve for appellate review the issue of whether Smith actually performed the tests. In sum, the majority’s decision to reverse this case and remand it for yet another trial is totally at odds with the applicable standard of review and with the General Assembly’s apparent intent in relaxing the foundational requirements for the introduction of these blood test reports. I also see no reason to reach the issue of whether the exception to the attorney-client privilege found in Ark. R. Evid. 502(d)(2) applies here, because I believe the blood test report was admissible. With the report admitted into evidence, there was overwhelming evidence of the decedent’s paternity; therefore, even the erroneous admission of Mr. Cambiano’s testimony would have been harmless error. Error is no longer presumed to be prejudicial; unless the appellant demonstrates prejudice accompanying error, this court will not reverse. Hibbs v. City of Jacksonville, 24 Ark. App. 111, 112, 749 S.W.2d 350, 351 (1988). Jennings, J., joins this opinion.   This code section was extensively amended by the General Assembly in March of 1989. The 1989 amendment permits a written report of the test results by a duly qualified expert under whose supervision and direction the tests and analysis have been performed, certified by an affidavit before a notary public, to be introduced into evidence without calling the expert as a witness. The amendment also provides that, if either party desires to question the expert certifying the results, the party shall have the expert subpoenaed within a reasonable time prior to trial.